Citation Nr: 0116227	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-04 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Attorney Rita Tucker Williams


WITNESS AT HEARING ON APPEAL

The veteran and an observer


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active military duty from July 30, 1976 to 
May 16, 1977, and from February 3, 1986 to July 31, 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 determination by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO determined that the veteran 
had no wartime service.  

In September 2000, the veteran testified at a personal 
hearing in Atlanta before the undersigned, and a transcript 
of that hearing is of record.  At that time, the veteran 
submitted additional medical records for the Board's review.  
Those records were incorporated into the veteran's claims 
folder.  Thereafter, the veteran wrote a letter to the Board.  
That letter and the Board's subsequent reply were also 
incorporated into the claims folder.  

During his personal hearing in September 2000, the veteran 
claimed entitlement to service connection for certain 
ailments.  In this regard, the RO in a January 1998 rating 
action denied entitlement to service connection for several 
disorders.  The veteran did not perfect an appeal regarding 
his service connection claims.  Therefore, the matter of 
service connection, as raised by the veteran during his 
hearing, is referred to the RO for the appropriate action, if 
any. 


FINDING OF FACT

The veteran did not have active service during a period of 
war.



CONCLUSION OF LAW

The claim for service connection for nonservice-connected 
pension benefits is without legal merit.  38 U.S.C.A. 
§§ 101(11), (29), 1521 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.2, 3.3 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the veteran's claim has 
been adequately developed pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A) 
(hereafter "the VCAA").  The Board would further note that 
in light of its ultimate decision to deny the claim on the 
basis that there is no legal entitlement as a matter of law, 
there is no duty to assist the veteran in his claim since 
even the VCAA does not recognize a duty to assist when there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further remand to the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Basic entitlement to pension requires that a veteran serve in 
the active military, naval or air service for a period of 90 
days or more during a period of war; or during a period of 
war and was discharged or released from such service for a 
service-connected disability; or for a period of 90 days or 
more and such period either began or ended during a period of 
war; or for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The beginning and ending dates of each war period starting 
with the Indian War are set forth in 38 C.F.R. § 3.2.  The 
following periods are recognized as wartime service during 
the Vietnam era:  (1) February 28, 1961 to May 7, 1975, for 
veterans who served in the Republic of Vietnam during that 
time period; and (2) August 5, 1964 to May 7, 1975, for all 
other veterans of the Vietnam era.  38 U.S.C.A. § 101(29); 38 
C.F.R. § 3.2(f).  The Persian Gulf War began for pension 
purposes on August 2, 1990, and it will end on a date to be 
prescribed by Presidential proclamation or by law.  38 
U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i)

In this case, the evidence of record shows that the veteran 
entered into his first period of active duty from July 30, 
1976 to May 16, 1977, and he served in his second period of 
active duty from February 3, 1986 to July 31, 1986.  There is 
no evidence to establish that the veteran served in the 
Republic of Vietnam or in the Persian Gulf, nor does he 
contend otherwise.  Rather, the veteran claims that he is 
entitled to nonservice-connected pension benefits because he 
was given a "one year extension" regarding service 
entrance, and that, therefore, his military service falls 
within active duty in wartime during the Vietnam Era.  

At his personal hearing in September 2000, the veteran 
testified about this theory of entitlement, and his attorney 
argued the same.  In essence, the veteran indicated that he 
disagreed with the date that has been recorded as his 
military start date, July 30, 1976, because he believes that 
he enlisted in the service while he was still in high school.  
See Hearing Transcript (T.) at 3.  The argument is that the 
veteran had a "delayed entry" into service, and that he 
possibly entered into service sometime during 1975, although 
he is not sure of the exact date.  T. 6.  He also argued that 
the recruiter told him that he had been recruited under the 
Vietnam Era.  Id.  The veteran felt that the date that he 
committed to the military should be measured as his date of 
service entrance into active duty.  T.7  The veteran also 
testified that during his active duty time in boot camp, he 
was told that he would be going to Vietnam; and that he knew 
that people were still being taken captive in Vietnam during 
that time.  T.9.  He also indicated that he could have been, 
but was not, called into active duty for the Persian Gulf 
war.  T. 12.  Lastly, the veteran argued that he has 
qualified for other veteran's programs based upon his 
military service, and that, in essence, his military service 
should qualify him for the VA pension benefit sought here.  
T. 13.  

Private medical records, insurance records, Social Security 
Disability records, and records of legal action submitted for 
the record have all been reviewed by the Board.  Apparently, 
and unfortunately, these records show that the veteran had a 
very serious motor vehicle accident during the early 1990's, 
and that he currently suffers greatly from many residuals of 
the accident.  In terms of this appeal, however, none of the 
records submitted are pertinent to show that the veteran has 
qualifying service for VA pension purposes.  Even though the 
veteran may have qualified for other programs coincident to 
his military service, he must first meet the threshold 
requirement of having wartime service before being considered 
for this specific type of benefit, VA nonservice-connected 
pension.  

Pertinent to this claim is that the evidence shows that the 
veteran served on active duty only from the dates specified, 
July 1976 to May 1977, and again from February 1986 to July 
1986; and that the veteran does not have any additional 
periods of active duty service.  Therefore, according to the 
regulation, his military service, regardless of the length, 
did not occur during any specified period of war.  His July 
1976 military start date occurred over a year after the 
Vietnam era was over, and his July 1986 end date, from the 
veteran's second tour of duty, is several years shy of the 
start of the Persian Gulf War.  38 C.F.R. § 3.2.  

Notwithstanding each and everyone of the veteran's 
assertions, and his attorney's corresponding arguments, as 
presented at the personal hearing in September 2000, the fact 
remains that he did not serve during a "period of war" as 
that term is defined for purposes of VA benefits.  
Furthermore, even though the veteran claims that he was 
accepted into service earlier than his military records show, 
there is no documentation of record showing that the veteran 
entered into "active duty" during 1975, as he has alleged.  
Also, the fact remains that, even though the veteran thought 
that there was a possibility that he could be called into 
action, he was not called into active duty during the Persian 
Gulf War.  Hence, he does not meet the initial requirement 
for basic eligibility for VA nonservice-connected pension 
benefits.  See 38 U.S.C.A. § 1521(j)(1)-(4); 38 C.F.R. 
§ 3.3(a).  

More specifically, regarding the veteran's possible assertion 
that his dates of service are incorrect, the Board notes that 
in Duro v. Derwinski, 2 Vet. App. 530, 532 (1992), the United 
States Court of Appeals for Veterans Claims ("the Court") 
held that the service department's findings as to the service 
of an individual is binding on VA for the purposes of 
establishing service in the U.S. Armed Forces, Philippine 
Commonwealth Army, or Philippine guerrillas in the service of 
the U.S. Armed Forces.  See also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  In Manibog v. Brown, 8 Vet. App. 465, 
468 (1996), the Court reaffirmed that principle when it held 
that a service department determination as to an individual's 
service shall be binding on VA, unless a reasonable basis 
exists for questioning it.  For these reasons, the Board 
finds that the veteran does not meet the basic eligibility 
requirements for nonservice- connected pension benefits.  38 
U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3.  

Finally, the Board's determination of the outcome of this 
case is found in the case of Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In Sabonis, the Court held that where the 
law and not the evidence is dispositive of an appellant's 
claim, the claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  The 
law is dispositive in this case.  

Furthermore, in Fischer v. West, 11 Vet. App. 121, 124 
(1998), the Court reviewed a decision wherein the Board 
denied entitlement to nonservice-connected disability pension 
benefits.  The Court found that the veteran served on active 
duty from October 1958 to February 1962, but did not serve in 
the Republic of Vietnam.  His service was therefore not 
considered to be "during a period of war," and he did not 
meet the basic eligibility requirements for nonservice-
connected pension benefits.  See 38 U.S.C. § 1521; 38 C.F.R. 
§§ 3.2, 3.3.  Concerning the veteran's argument that the 
eligibility requirements for nonservice-connected pension 
benefits were unconstitutional because they treated wartime 
veterans differently than non-wartime veterans, and veterans 
who served in the Republic of Vietnam differently than those 
who served elsewhere, the Court observed that there was a 
"strong presumption of constitutionality attending laws 
providing for governmental payment of monetary benefits."  
(Citation omitted).  

The Court then discussed the tests used to determine whether 
a statute would withstand constitutional scrutiny.  For 
example, in similar cases involving certain service in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, laws restricting the payment 
of VA benefits in the interest of saving federal resources 
have been held constitutional even where disparate treatment 
may have resulted.  In the Fischer case, the Court finally 
concluded that, in the interest of saving governmental 
resources, it was not "patently arbitrary and irrational" 
to treat wartime veterans differently than non-wartime 
veterans for the purpose of awarding pension benefits and to 
treat veterans who served in the Republic of Vietnam 
differently from those who served elsewhere for the purpose 
of defining wartime service.  The Court's conclusions in 
Fischer are exactly applicable and controlling in the instant 
case.  Because in this case, the veteran lacks legal 
entitlement to nonservice-connected pension benefits due to 
nonqualifying service.  Accordingly, entitlement to 
nonservice-connected pension benefits is not warranted and 
the veteran's claim is denied. 


ORDER

Entitlement to nonservice-connected pension benefits is 
denied. 


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

